                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 MALLIE JAMIESON SECKINGER,

                  Plaintiff,                             CIVIL ACTION NO.: 4:19-cv-16

        v.

 I.C. SYSTEM, INC.,

                  Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 24, 2019 Report and Recommendation, (doc. 22), to which the parties have not filed

any objections.     Accordingly, Court ADOPTS the Report and Recommendation that John

Erickson be DISMISSED from the case. The Court further DIRECTS the Clerk of Court to

update the docket accordingly.

       SO ORDERED, this 31st day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
